                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

KEVIN S. EPPERSON,

              Plaintiff,

       V.                                  : Civ. No. 18-1576-CFC

T. HENLEY GRAVES, et al.,

              Defendants.

                                     MEMORANDUM

I.     INTRODUCTION

       Plaintiff Kevin S. Epperson ("Plaintiff''), a former inmate at the James T. Vaughn

Correctional Center in Smyrna, Delaware, now housed at SCI Somerset in Somerset,

Pennsylvania, filed this action pursuant to 42 U.S.C. § 1983. (D.I. 3)      Plaintiff appears

prose and has been granted leave to proceed in forma pauperis.          (D.I. 6)     On May 10,

2019, the Court screened the case and dismissed it as frivolous and based upon

Defendants' immunity from suit.    (D.I. 14; D.I. 15) Plaintiff filed motions for

reconsideration and sought my recusal while the matter was on appeal before the

United States Court of Appeals for the Third Circuit ("Court of Appeals").         (See D.I. 18;

D.I. 20; D.I. 24; D.I. 25); Epperson v. Graves, No. 19-2233 (3d Cir.). A memorandum

and order denying the motions was entered on October 7, 2019.          (D.I. 27; D.I. 28)

Plaintiff now seeks relief pursuant to Fed. R. Civ. P. 60(b)(4).   (D.I. 29; D.I. 30; D.I. 31)

II.    BACKGROUND

       Plaintiff moves for relief under Rule 60(b)(4).   Plaintiff has filed three motions.

The first on October 11, 2019 at Docket Item 29 ("the first motion"); the second on



                                             1
                                                                    11
November 6 2019 at Docket Item 30 ("the second motion
             1                                                           );   and the third on November
                                11              11
6, 2019 at Docket Item 31 ( the third motion         ).   The motions do not refer to a particular

order entered by the court. However, it appears that the three motions were filed in

response to the October 7, 2019 memorandum and order that denied Plaintiff's motions

for reconsideration and for my recusal.

       As discussed in prior memoranda, Plaintiff alleges that Superior Court Judge T.
                                                                                                     11
Henley Graves ("Judge Graves") and Superior Court Judge Abigail LeGrow ("LeGrow                           )




denied him access to the courts to challenge violations of his constitutional rights. (See

D.I. 14; D.I. 27) On May 10, 2019, this Court dismissed Plaintiff's complaint finding that

it lacked an arguable basis in law or in fact and that Defendants had judicial immunity.

(D.I. 14; D.I. 15) The Court also dismissed any claims attacking Plaintiff's conviction to

the extent that was his intent. (/d.) Unhappy with dismissal, Plaintiff filed a notice of

appeal, two motions reconsideration, and a motion seeking my recusal. As noted, the

Court denied the motions for reconsideration and motion for recusal. Undeterred,

Plaintiff filed the three pending motions for relief under Rule 60(b)(4). On November 8,

2019, the Court of Appeals dismissed Plaintiff's appeal of the dismissal order for failure

to timely prosecute. (See D.I. 34)

Ill.   LEGAL STANDARDS

       Federal Rule of Civil Procedure 60(b)(4) provides relief from judgment if "the
                    11
judgment is void.        Fed. R. Civ. P. 60(b)(4). A judgment can be void on two grounds:

(1) if the rendering court lacked subject matter jurisdiction; or (2) if it acted in a manner

inconsistent with due process of law. Mauro v. New Jersey Supreme Court, 238 F.

App'x 791, 793 (3d Cir. 2007). A Rule 60(b)(4) motion on the grounds that a judgment


                                               2
is void may be brought at any time.       See United States v. One Toshiba Color

Television, 213 F.3d 147, 157 (3d Cir. 2000) (en bane).

IV.       DISCUSSION

          The first motion appears to seek relief on the grounds that this Court was in

"contempt" of an order entered by the Court of Appeals because the District Court had

not ruled on post-decision motions prior to Plaintiff's filing his notice of appeal.       (D.I. 29

at 6-8)     The second motion appears to seek.relief on the grounds that Plaintiffs claims

are "meritorious - having legal worth," that he is entitled to declaratory relief, that Judge

Graves committed prejudicial error in Plaintiff's Delaware criminal trial, and that

Plaintiff's constitutional rights were violated.     The third motion appears to seek relief on

the grounds that I should have granted Plaintiff's motion for my recusal.

      .   Plaintiff's assertions do not provide the relief he requests.    Plaintiff filed his

notice of appeal prior to the time he filed his first and second motions for

reconsideration.      In most instances, motions for reconsideration are filed and ruled

upon before a party files a notice of appeal.       Also, the Court thoroughly addressed

Plaintiff's claims when it screened Plaintiff's complaint and found the claims frivolous

and that Defendants had judicial immunity.          Finally, I thoroughly addressed Plaintiff's

motion for my recusal in the October 7, 2019 memorandum and o'rder.

          The Third Circuit has stated that a judgment or order may be void if the rendering

court lacked jurisdiction over the subject matter or the parties or acted outside the

powers granted to it by law.      Marshall v. Bd. of Educ., Bergenfield, N.J., 575 F.2d 417,

422 (3d Cir. 1978) (internal citations and quotations omitted).        However, a judgment or

order is not void merely because it is erroneous.        Id.   Plaintiff does not contend that



                                                3
Court was without power to issue its orders.          He simply disagrees with their outcomes.

       Nothing in Plaintiff's filings demonstrate that this Court's judgment(s) is/are void

under Rule 60(b)(4).    Therefore, the motions will be denied.

V.     CONCLUSION

       For the above reasons, the Court will deny the motions for relief under Fed . R.

Civ. P. 60(b)(4).   (D.I. 29; D.I. 30; D.I. 31)

       An appropriate order will be entered .




January 2./ , 2020
Wilmington , Delaware




                                                  4
